


Exhibit 10.4
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE GENERAL DYNAMICS CORPORATION
2012 EQUITY COMPENSATION PLAN
This Performance Restricted Stock Unit Award Agreement (the "Agreement") is
entered into as of [DATE], (the "Grant Date"), by and between General Dynamics
Corporation (the "Company") and [NAME] (the "Grantee").
WHEREAS, the Company sponsors the General Dynamics Corporation 2012 Equity
Compensation Plan (the "Plan") and pursuant to Section 7 of the Plan the Company
may grant performance-based restricted stock units ("Performance RSUs"); and
WHEREAS, the Company desires to grant to the Grantee an award of Performance
RSUs.
NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:
1.Number of Performance RSUs. The Grantee is hereby granted [NUMBER] Performance
RSUs (the “Target Performance RSUs”). Each Performance RSU represents an
unfunded, unsecured promise by the Company to deliver one share of the Company's
common stock ("Common Stock"), subject to certain restrictions, terms and
conditions. The number of shares of Common Stock actually required to be
delivered to the Grantee (the “Earned Performance RSUs”) may vary from the
number represented by the Target Performance RSUs, based on performance as
described in Section 2(b) hereof.
2.Terms of Performance RSUs. The Performance RSUs will be subject to the
following terms, conditions and restrictions:
(a)No Shareholder Rights. The grant of Performance RSUs does not entitle the
Grantee to any rights of a shareholder of Common Stock, including dividends or
voting rights.
(b)Performance Feature. The number of Earned Performance RSUs will range from 0%
to 150% of the number of Target Performance RSUs, as determined by the extent to
which the Performance Goal set forth on Schedule A to this Agreement is achieved
in accordance with the formula described on Schedule A.
(c)Performance Period and Vesting. Except as otherwise provided in Section 3
below, attainment of the Performance Goal will be measured over the period
commencing on [INSERT THE THREE-YEAR PERIOD BEGINNING JANUARY 1 OF THE CALENDAR
YEAR IN WHICH THE GRANT OCCURS AND ENDING ON DECEMBER 31 OF THE CALENDAR YEAR
THAT IS TWO YEARS FOLLOWING THE YEAR OF THE GRANT DATE] (the “Performance
Period”), and the number of Earned Performance RSUs will be fixed as of the end
of the Performance Period (the “Scheduled Vesting Date”), subject to the
Committee certifying the level of attainment of the Performance Goal within two
and one-half (2.5) months following the Scheduled Vesting Date. Except as may
otherwise be provided in Section 3 below, the Earned Performance RSUs and the
Total Dividend Equivalent RSUs (as defined below) will vest on the Scheduled
Vesting Date, but only if the Grantee’s Termination Date (as defined below) has
not occurred, and does not occur, prior to or on the Scheduled Vesting Date.




--------------------------------------------------------------------------------




(d)Settlement of Awards. Except as set forth in Section 3(b), settlement of
vested Earned Performance RSUs and vested Dividend Equivalent RSUs shall occur
within two and one-half (2.5) months following the Scheduled Vesting Date. (The
actual date of settlement is hereinafter referred to as the “Settlement Date”).
The Company, in its sole discretion, may settle the vested Earned Performance
RSUs and vested Dividend Equivalent RSUs by either (i) issuing to the Grantee or
the Grantee's personal representative a stock certificate representing one share
of Common Stock for each Earned Performance RSU that has vested and one share of
Common Stock for each Dividend Equivalent RSU that has vested or (ii) depositing
in such Grantee's or the Grantee's personal representative's brokerage account
via electronic transfer one share of Common Stock for each Earned Performance
RSU that has vested and one share of Common Stock for each Dividend Equivalent
RSU that has vested.
(e)Dividend Equivalents. Dividend equivalents will accrue on the Performance
RSUs and will be notionally credited in the form of additional Performance RSUs
(“Dividend Equivalent RSUs”) to the Grantee's bookkeeping account. During the
Performance Period, dividend equivalents will accrue on the Target Performance
RSUs and on the Dividend Equivalent RSUs outstanding on each dividend equivalent
determination date. At the end of the Performance Period the number of
outstanding Dividend Equivalent RSUs will be adjusted to reflect the attainment
of the Performance Goal in the same manner as the Target Performance RSUs (such
adjusted number, the “Earned Dividend Equivalent RSUs”). During the period
beginning on the Scheduled Vesting Date and ending on the Settlement Date (the
“Crediting Period”), Dividend Equivalent RSUs will accrue on the Earned
Performance RSUs and on the Earned Dividend Equivalent RSUs (the Earned Dividend
Equivalent RSUs together with any additional Dividend Equivalent RSUs credited
thereon and credited on the Earned Performance RSUs during the Crediting Period
being referred to herein as the “Total Dividend Equivalent RSUs”). The Company
will round down to the nearest whole share in settling any vested Dividend
Equivalent RSUs and no fractional shares will be issued. Dividend Equivalent
RSUs will in all cases be subject to the same terms and conditions, including
but not limited to those related to vesting, transferability, and payment, that
apply to the Performance RSUs.
(f)Transfer Restrictions. Neither the Performance RSUs, the Dividend Equivalent
RSUs, nor any interest therein may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by the Grantee, except by will or the laws
of descent and distribution, and any such purported sale, assignment, transfer,
pledge, hypothecation or other disposition shall be void and unenforceable
against the Company.
(g)    Incorporation of Plan by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement will be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement will
have the definitions set forth in the Plan. The Committee will have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decisions will be binding and
conclusive upon the Grantee and the Grantee's legal representative in respect of
any questions arising under the Plan or this Agreement. If there exists any
inconsistency between the terms of this Agreement and the Plan, the terms
contained in the Plan will govern. If there exists any inconsistency between the
terms of the Performance RSUs and Dividend Equivalent RSUs as provided for
herein (including terms relating to the number of Performance RSUs or Dividend
Equivalent RSUs) and the terms as indicated in the records maintained by
Company, the terms as indicated in the records of the Company will govern.








--------------------------------------------------------------------------------




3.Termination of Employment or Service as a Director.
(a)General. Except as set forth in Section 3(b), in the event that the Grantee
ceases to be employed by the Company or ceases to be a director of the Company
for any reason (the date of such cessation, the “Termination Date”) prior to the
Scheduled Vesting Date, the Performance RSUs and any Dividend Equivalent RSUs
credited as of the Termination Date will be automatically forfeited by the
Grantee as of the Termination Date. For purposes of this Agreement, the
Termination Date will in all cases without exception (notwithstanding, for
example, any failure under local labor laws) be deemed to occur as of the date
that the Grantee is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of "garden leave" or similar period pursuant to local law). For
purposes of this Agreement, "Retirement" means, (A) with respect to an employee
who is not an elected officer of the Company on the Termination Date, the
termination of employment after the attainment of age 55 with at least five (5)
or more years of continuous service and (B) with respect to an employee who is
an elected officer of the Company on the Termination Date, termination of
employment after attaining age 55 with the consent of the Chief Executive
Officer of the Company (or for the Chief Executive Officer, with the consent of
the Committee).
(b)Certain Terminations. This Section 3(b) provides for special vesting and
settlement rules in certain circumstances.
(i)Disability, Retirement or Divestiture Prior to the Scheduled Vesting Date. In
the event that the Grantee ceases to be employed by the Company due to total and
permanent disability, Retirement, divestiture or discontinued operation of a
Subsidiary or division with which the Grantee was associated or ceases to be a
director of the Company due to total and permanent disability, in each case
prior to the Scheduled Vesting Date, then the award of Performance RSUs will
vest on the Termination Date, subject to Sections 2(b) and 2(e), with respect to
a number of Performance RSUs equal to the product of (A) the sum of (x) the
total number of Earned Performance RSUs and (y) the total number of Earned
Dividend Equivalent RSUs and (B) a fraction, the numerator of which will be the
number of days from January 1 of the year in which the Grant Date occurs to the
last day of the month in which the Termination Date occurs and the denominator
of which will be 1,095, and the remaining Earned Performance RSUs and Earned
Dividend Equivalent RSUs will be automatically forfeited by the Grantee as of
the Termination Date. The Earned Performance RSUs and Earned Dividend Equivalent
RSUs that vest pursuant to this Section 3(b)(i) shall be settled as provided in
Section 2(d).
(ii)Cause After the Scheduled Vesting Date. In the event that the Grantee ceases
to be employed by the Company for Cause on or after the Scheduled Vesting Date
but prior to the Settlement Date, then the Earned Performance RSUs and the Total
Dividend Equivalent RSUs that have been credited as of the Termination Date will
be automatically forfeited.
(iii)Death. In the event of the Grantee ceases to be employed by the Company due
to the Grantee’s death on or prior to the Scheduled Vesting Date, then a number
of Performance RSUs equal to the sum of (x) the number of Earned Performance
RSUs and (y) the number of Earned Dividend Equivalent RSUs, in each of (x) and
(y), determined based on the achievement of the Performance Goal through the
last day of the Company’s quarter in which the Grantee’s death occurs (the
“Death Vesting Date)”, will become immediately vested on the Death Vesting Date,
subject to certification by an appropriate executive of the Company with
authority to make a determination of the level of attainment of the Performance
Goal through the Death Vesting Date, or, solely with respect to the Company’
executive officers, subject to certification of the level of attainment of the
Performance Goal through the Death Vesting Date by the Committee. The Earned
Performance RSUs and Earned Dividend Equivalent RSUs




--------------------------------------------------------------------------------




that vest pursuant to this Section 3(b)(iii) shall be settled within two and
one-half (2.5) months after the Death Vesting Date.
(iv)Change in Control. Prior to a Change in Control, the Committee will specify
how the Performance Goal will be adjusted for the remainder of the Performance
Period following the Change in Control. Notwithstanding the foregoing, in the
event that within two (2) years following a Change in Control, the Grantee’s
employment with the Company and its affiliates is terminated (i) by the Company
or any of its affiliates for any reason other than for Cause or (ii) by the
Grantee for Good Reason, the Earned Performance RSUs and the Earned Dividend
Equivalent RSUs, each determined based on achievement of the Performance Goal
through the date of the Change in Control, will become immediately vested. The
Earned Performance RSUs and Earned Dividend Equivalent RSUs that vest pursuant
to this Section 3(b)(iii) shall be settled within two and one-half (2.5) months
after the end of the calendar year in which the termination date occurs.
(c)Harm. Notwithstanding anything to the contrary herein, all of the Performance
RSUs and Dividend Equivalent RSUs will be automatically forfeited by the Grantee
if the Grantee causes Harm (as defined below) to the Company prior to the
Settlement Date. For purposes of this Agreement, "Harm" includes, any actions
that adversely affect the Company's financial standing, reputation, or products,
or any actions involving personal dishonesty, a felony conviction related to the
Company, or any material violation of any confidentiality or non-competition
agreement with the Company.
4.Tax Withholding. Regardless of any action the Company or the Grantee's actual
employer (the "Employer") takes with respect to any or all income tax (including
federal, state and local taxes), social insurance, payroll tax, payment on
account or other tax-related withholding ("Tax-Related Items"), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Grantee is and remains the Grantee's responsibility and that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Performance RSUs and the Dividend Equivalent RSUs, including the grant of the
Performance RSUs and crediting of the Dividend Equivalent RSUs, the vesting of
the Performance RSUs and Dividend Equivalent RSUs, the settlement of the
Performance RSUs and Dividend Equivalent RSUs, and the subsequent sale of any
shares acquired at settlement; and (ii) do not commit to structure the terms of
the grant or any aspect of the Performance RSUs and Dividend Equivalent RSUs to
reduce or eliminate the Grantee's liability for Tax-Related Items.
Prior to the issuance of shares pursuant to this award of Performance RSUs, the
Grantee shall pay, or make adequate arrangements satisfactory to the Company or
to the Employer (in their sole discretion) to satisfy all withholding and
payment on account obligations of the Company and/or Employer. In this regard,
the Grantee authorizes the Company or the Employer to withhold all applicable
Tax-Related Items legally payable by the Grantee from the Grantee's wages or
other cash compensation payable to the Grantee by the Company or the Employer.
Alternatively, or in addition, if permissible under local law, the Company or
the Employer may, in their sole discretion, (i) sell or arrange for the sale of
shares of Common Stock to be issued on the settlement of the Performance RSUs
and/or the Dividend Equivalent RSUs to satisfy the withholding or payment on
account obligation, and/or (ii) withhold from the shares to be delivered upon
settlement of the Performance RSUs and/or the Dividend Equivalent RSUs the
amount of shares necessary to satisfy the minimum withholding amount (or such
other rate that will not result in a negative accounting impact). The Grantee
shall pay to the Company or to the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold as a result of the
Grantee's receipt of this award, the vesting of the Performance RSUs and the
Dividend Equivalent RSUs, or the settlement of the Performance RSUs and the
Dividend Equivalent RSUs that cannot be satisfied by the means previously
described. The Company may refuse to deliver




--------------------------------------------------------------------------------




shares pursuant to the Performance RSUs and the Dividend Equivalent RSUs to the
Grantee if the Grantee fails to comply with the Grantee's obligation in
connection with the Tax-Related Items as described herein. If the Grantee fails
to pay or make satisfactory arrangements to satisfy all withholding and payment
on account obligations by the Settlement Date, then the Performance RSUs and the
Dividend Equivalent RSUs shall be forfeited.
5.Nature of Grant. In accepting the award of Performance RSUs, the Grantee
acknowledges that:
(a)the Plan is discretionary in nature and established voluntarily by the
Company and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan, and the award of Performance RSUs is at the
sole discretion of the Company and does not create any contractual or other
right to receive future awards of Performance RSUs, or benefits in lieu of
Performance RSUs even if Performance RSUs have been awarded repeatedly in the
past;
(b)the award of Performance RSUs is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or to the Employer, and the Performance RSUs are outside the scope of
the Grantee's employment contract, if any;
(c)the Performance RSUs and the Dividend Equivalent RSUs are not part of normal
or expected compensation or salary for any purposes, including, calculation of
any severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;
(d)neither the award of Performance RSUs nor any provision of this Agreement nor
the Plan confer upon the Grantee any right with respect to employment or
continuation of current employment, and in the event that the Grantee is not an
employee of the Company, the Performance RSUs shall not be interpreted to form
an employment contract or relationship with the Company; and
(e)no claim or entitlement to compensation or damages arises from termination of
the Performance RSUs or Dividend Equivalent RSUs, and no claim or entitlement to
compensation or damages shall arise from any diminution in value of the
Performance RSUs, Dividend Equivalent RSUs, or shares received upon settlement
of the Performance RSUs or Dividend Equivalent RSUs resulting from termination
of the Grantee's employment by the Employer (for any reason whatsoever and
whether or not in breach of local labor laws) and the Grantee irrevocably
releases the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Grantee shall
be deemed irrevocably to have waived his or her entitlement to pursue such
claim.
6.Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, holding, use and transfer, in electronic or other form, of his or
her personal data as described in this document by and among, as applicable, the
Employer, and the Parent and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee's participation in the
Plan.
The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including his or her name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee's favor, for the purpose of implementing,
administering and managing the Plan ("Data"). Data may be transferred to any
third




--------------------------------------------------------------------------------




parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee's country or elsewhere
and that the recipients' country may have different data privacy laws and
protections than the Grantee's country. The Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. The Grantee authorizes the recipients
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan, including any requisite transfer of such Data as
may be required to a broker or other third party with whom the Grantee may elect
to deposit any shares acquired upon settlement of the Performance RSUs and
Dividend Equivalent RSUs. Data will be held only as long as is necessary to
implement, administer and manage the Grantee's participation in the Plan. The
Grantee may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Refusing or
withdrawing his or her consent may affect the Grantee's ability to participate
in the Plan. For more information on the consequences of a refusal to consent or
withdrawal of consent, the Grantee may contact his or her local human resources
representative.
7.[Compensation Recoupment Policy. This Agreement shall be subject to the
Company’s Compensation Recoupment Policy. The Grantee acknowledges receipt of
the Compensation Recoupment Policy and has read and understands the terms and
conditions of the Compensation Recoupment Policy.][This provision IS INCLUDED
ONLY IN AGREEMENTS FOR certain executive officers who are subject to the General
Dynamics Compensation Recoupment Policy.]
8.Miscellaneous.
(a)Modification; Entire Agreement; Waiver. No change or modification to any
provision of this Agreement will be valid unless the same is agreed to in
writing by the parties hereto. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supercede all prior communications,
representations and negotiations in respect thereof. The failure of the Company
to enforce at any time any provision of this Agreement will in no way be
construed to be a waiver of such provision or of any other provision hereof. The
Company reserves the right, however, to the extent the Company deems necessary
or advisable in its sole discretion, to unilaterally alter or modify the awards
to ensure all Performance RSUs, Dividend Equivalent RSUs and the Agreements
provided to Grantees are made in such a manner that either qualifies for
exemption from or complies with Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended; provided, however that the Company makes no
representations that the Performance RSUs and Dividend Equivalent RSUs will be
exempt from or will comply with Section 409A and makes no undertaking to
preclude Section 409A from applying to the Performance RSUs and Dividend
Equivalent RSUs.
(b)Bound by Plan and Other Related Documents. By accepting the award of
Performance RSUs, the Grantee acknowledges that the Grantee has received a copy
of the Plan and General Dynamics Corporate Policy regarding insider trading
compliance (the "Trading Policy") and has had an opportunity to review the Plan
and the Trading Policy and agrees to be bound by all the terms and provisions of
the Plan and the Trading Policy.
(c)Successors. The terms of this Agreement will be binding upon and inure to the
benefit of the Company, its successors and assigns, and of the beneficiaries,
executors, administrators, heirs and successors of the Grantee.




--------------------------------------------------------------------------------




(d)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
For purposes of litigating any dispute that arises under this Award or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Virginia, and agree that such litigation shall be conducted
exclusively in the courts of Virginia or the federal courts for the Eastern
District of Virginia.
(e)Section 409A Compliance . To the extent applicable, it is intended that the
Plan and the Agreement comply with the requirements of Section 409A and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service.
Accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, Grantee
shall not be considered to have terminated employment with the Company for
purposes of this Agreement until Grantee would be considered to have incurred a
"separation from service" from the Company within the meaning of Section 409A.
For purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of Section
409A. To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Grantee's separation from service shall
instead be paid on the first business day after the date that is six months
following Grantee's separation from service (or death, if earlier).
(f)Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(g)Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different that the English version, the English version
will control.




